DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species A(l) and Formula A(l), and Species B(3) and Formula 2-1 encompassed by claims 1–20 in the reply filed on 04/06/2020 was previously acknowledged.

Response to Amendment
The reply of 06/03/2022 has been entered.
Claim 1, 7 and 9 are amended and claim 4 is cancelled due to Applicant's amendment dated 06/02/2022.
Claims 1–3 and 5–20 are pending.

The declaration under 37 CFR 1.132 filed 06/13/2022 is sufficient to overcome the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the last Office action for the reasons discussed below.
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Applicant’s arguments on pages 35–43 of the reply dated 06/03/2022 with respect to the rejection of claims 1–20 under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Lee et al. US-20120235123-A1 ("Lee") and as evidenced by Kamatani et al. US-20100219407-A ("Kamatani") as set forth in the previous Office Action have been fully considered and are persuasive with respect to unexpected improvement in device performance resulting from the substitution position of -F as demonstrated by the data in the declaration under 37 CFR 1.132 filed 09/02/2022.  The rejection has been withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  
  It is suggested that line 9 of numbered page 4, "…in Formula 2 in Formula 1…" be replaced with "…in Formula 2
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–3 and 5–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites starting on line 11 of numbered page 3, "…A20… are each independently hydrogen, deuterium, -F, -Cl, -Br, -I, -SF5, a hydroxyl group, a cyano group, … or -P(Q8)(Q9)…" and starting line 31 of numbered page 3, "…ii) A20 comprises neither a fluoro group (-F) nor a cyano group…"
Since the claim recites both the A20 may be -F and a cyano group and also comprises neither a fluoro group (-F) nor a cyano group, the claim is indefinite with respect to variable A20.
For purposes of examination, the claim will be interpreted such that the definition of A20 does not contain -F or a cyano group.
Claims 2–3 and 5–20 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1–3 and 5–20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US-20200111977-A1 ("Choi") in view of Lee et al. US-20120235123-A1 ("Lee").
The applied reference Choi et al. US-20200111977-A1 has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding 1–3 and 5–20, Choi discloses an organic light-emitting device including an organometallic compound (¶ [0006]), wherein: the light-emitting device includes a first electrode, a second electrode, and an organic layer between the first and second electrode, wherein the organic layer comprises an emission layer and the emission layer comprises the organometallic compound (¶ [0017]–[0022]); the organic layer may further include a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode, wherein the hole transport region may include a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof, and wherein the electron transport region may include a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (¶ [0750]); and the organometallic compound may be represented by Formula 1I (¶ [0689]–[0690]) of which specific examples include Ir-21 
    PNG
    media_image1.png
    289
    412
    media_image1.png
    Greyscale
and Ir-22 
    PNG
    media_image2.png
    258
    417
    media_image2.png
    Greyscale
 (page 151, 158).
Choi does not specifically disclose an organic light-emitting element as discussed above wherein the emission layer further comprises a carbazole compound as a second host compound.  However, Choi teaches that the light-emitting layer may comprise a host material (¶ [0747]) which may be a carbazole derivative (¶ [0786]).
Lee teaches an organic electroluminescent device comprising a compound represented by a Chemical Formula 1 of Lee as a host compound in the electroluminescent (EL) layer (¶ [0007], ¶ [0030]), wherein the EL layer further comprises a metal complex as the dopant (¶ [0031]–[0032]), which may be an iridium complex (¶ [0044]), and may emit red light (¶ [0047]).  Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency (¶ [0043]) and may be used to manufacture OLED devices having very superior operation life (¶ [0052]).  Lee teaches specific examples of the compound represented by the Chemical Formula 1 of Lee including compound 61 
    PNG
    media_image3.png
    367
    323
    media_image3.png
    Greyscale
 (¶ [0026], page 16), which is a carbazole derivative.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Choi by forming the host compound in the emission layer out of the compound 61 of Lee.  One would have been motivated to do so because Choi teaches the light-emitting layer may comprise a host material which may be a carbazole derivative and Lee teaches a host compound that is a carbazole derivative with the benefits described above.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency and may be used to manufacture OLED devices having very superior operation life (¶ [0052]) and therefore forming the host compound in the emission layer of the device of Choi would yield the benefit of increased lifespan and improved luminous efficiency, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound 61 of Lee, because it would have been choosing from the list of compounds of the Chemical Formula 1 of Lee specifically disclosed that comprise a carbazole group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emission layer of the organic light-emitting element of Choi and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second host compound of the Chemical Formula 1 of Lee having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The light-emitting device comprising Ir-21 or Ir-22 of Choi and compound 61 of Lee meets claims 1–3 and 5–20.
For example, Ir-22 corresponds to the claimed compound 9 and is an organometallic compound represented by the claimed Formula 1 wherein:
	Y2 is C;
	ring CY12 is a C6 carbocyclic group (a benzene group);
	R1 to R5 are each hydrogen, R6 is -F, R7 to R8 are each hydrogen, A1 is an unsubstituted C2 alkyl group, A2 is an unsubstituted C1 alkyl group, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is an unsubstituted C1 alkyl group, A6 is an unsubstituted C2 alkyl group, A7 is hydrogen, A20 is an unsubstituted C1 alkyl group;
	d2 is an integer of 2;
	at least one of R1 to R8 is -F (namely R6), and A20 comprises neither a fluoro group (-F) nor a cyano group;
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is an unsubstituted C6 carbocyclic group (a benzene group);
Ar2 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group) substituted with two R62;
Ar5 is a single bond;
n is 2;
a1 is 0 and a2 is 1 in one instance and a1 is 1 and a2 is 0 in the other instance;
ring CY2 and CY3 are each a C6 carbocyclic group (a benzene group) in each instance;
R20 and R30 are not required to be present in each instance, R61 is not required to be present, R62 is a C6 carbocyclic group (a benzene group), R65 to R66 are not required to be present;
b2 and b3 are each 0 in each instance;
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.

Claim(s) 1–3 and 5–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US-20200308203-A1 ("Kim") in view of Lee et al. US-20120235123-A1 ("Lee").
The applied reference Kim et al. US-20200308203-A1 has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1–3 and 5–20, Kim discloses an organic light-emitting device including an organometallic compound (¶ [0005]), wherein: a first electrode, a second electrode, and an organic layer including an emission layer disposed between the first electrode and the second electrode, wherein the organic layer includes at least one organometallic compound (¶ [0026]); the organic layer may further include a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the emission layer and the second electrode, wherein the hole transport region may include a hole injection layer, a hole transport layer, an electron blocking layer, or any combination thereof, and wherein the electron transport region may include a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof (¶ [0180]); the emission layer emits red light (¶ [0176]); and the organometallic compound may be represented by Formula 1 (¶ [0008], [0039]) of which specific examples include compound 3 
    PNG
    media_image4.png
    265
    415
    media_image4.png
    Greyscale
 to compound 8 (¶ [0157], page 47).
Kim does not specifically disclose an organic light-emitting element as discussed above wherein the emission layer further comprises a carbazole compound as a second host compound.  However, Kim teaches that the light-emitting layer may comprise a host material (¶ [0213]).
Lee teaches an organic electroluminescent device comprising a compound represented by a Chemical Formula 1 of Lee as a host compound in the electroluminescent (EL) layer (¶ [0007], ¶ [0030]), wherein the EL layer further comprises a metal complex as the dopant (¶ [0031]–[0032]), which may be an iridium complex (¶ [0044]), and may emit red light (¶ [0047]).  Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency (¶ [0043]) and may be used to manufacture OLED devices having very superior operation life (¶ [0052]).  Lee teaches specific examples of the compound represented by the Chemical Formula 1 of Lee including compound 61 
    PNG
    media_image3.png
    367
    323
    media_image3.png
    Greyscale
 (¶ [0026], page 16), which is a carbazole derivative.
Therefore,  it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Choi by forming the host compound in the emission layer out of the compound 61 of Lee, based on the teaching of Lee.  The motivation for doing so would have been to yield the benefit of increased lifespan and improved luminous efficiency, as described above, as taught by Lee.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound 61 of Lee, because it would have been choosing from the list of compounds of the Chemical Formula 1 of Lee specifically disclosed that comprise a carbazole group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emission layer of the organic light-emitting element of Kim and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second host compound of the Chemical Formula 1 of Lee having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The light-emitting device comprising the compounds taught by Kim and compound 61 of Lee meets claims 1–3 and 5–20.
For example, compound 3 is an organometallic compound represented by the claimed Formula 1 wherein:
	Y2 is C;
	ring CY12 is a C6 carbocyclic group (a benzene group);
	R1 to R5 are each hydrogen, R6 is -F, R7 is -Si(Q3)(Q4)(Q5), R8 is hydrogen, A1 is an unsubstituted C2 alkyl group, A2 is hydrogen, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is hydrogen, A6 is an unsubstituted C2 alkyl group, A7 is hydrogen, A20 is an unsubstituted C1 alkyl group;
	d2 is an integer of 2;
	at least one of R1 to R8 is -F (namely R6), and A20 comprises neither a fluoro group (-F) nor a cyano group;
R1a is not required to be present; and
	Q1 to Q2 are not required to be present, Q3 to Q4 are each an unsubstituted C1 alkyl group, Q5 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is an unsubstituted C6 carbocyclic group (a benzene group);
Ar2 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group) substituted with two R62;
Ar5 is a single bond;
n is 2;
a1 is 0 and a2 is 1 in one instance and a1 is 1 and a2 is 0 in the other instance;
ring CY2 and CY3 are each a C6 carbocyclic group (a benzene group) in each instance;
R20 and R30 are not required to be present in each instance, R61 is not required to be present, R62 is a C6 carbocyclic group (a benzene group), R65 to R66 are not required to be present;
b2 and b3 are each 0 in each instance;
R1a is not required to be present; and
Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.

Claims 1–3 and 5–20 are rejected under 35 U.S.C. 103 as being unpatentable over Kosuge et al. US-20150295188-A1 ("Kosuge") in view of Swager et al. US-20160285007-A1, Zhang et al. US-20200099000-A1 ("Zhang"), and Lee et al. US-20120235123-A1 ("Lee").
Regarding Claims 1–3 and 5–20, Kosuge teaches an organic light-emitting element comprising in order anode/hole-transporting layer/electron blocking layer/light-emitting layer/hole-blocking layer/electron-transporting layer/cathode (¶ [0047]) wherein the light-emitting layer comprises an iridium complex represented by the general formula [1] 
    PNG
    media_image5.png
    255
    339
    media_image5.png
    Greyscale
 and the heterocycle-containing compound represented by the general formula [5] (¶ [0052], ¶ [0039]).  Kosuge teaches the organic light-emitting element has extremely high luminous efficiency (¶ [0119]), emits red light (¶ [0119], ¶ [0134]), and has long lifetime (¶ [0134]).
Kosuge discloses specific examples of the iridium complex represented by the general formula [1] including Ir-504 
    PNG
    media_image6.png
    297
    261
    media_image6.png
    Greyscale
 (¶ [0136], page 25).  In the above iridium complex R6 is a trifluoromethyl (-CF3) and the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image7.png
    92
    132
    media_image7.png
    Greyscale
.

Kosuge does not specifically teach a compound as above wherein R6 is fluorine (-F).  However, Kosuge teaches that R6 may represent a halogen atom, a trifluoromethyl, among others (¶ [0061]), and teaches that specific examples of the halogen atom include fluorine (¶ [0062]).
As evidenced by Swager, it is known in the art that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups (¶ [0039], ¶ [0095]) used in an emitting material of an organic light-emitting diode.
Therefore, given the general formula and teachings of Kosuge and the teachings of Swager, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the trifluoromethyl (-CF3) at the position R6 in the compound Ir-504 of Kosuge with a fluorine (-F), because Kosuge teaches the variable may suitably be selected as either trifluoromethyl (-CF3) or fluorine (-F) and Swager teaches that both fluoro (-F) and trifluoromethyl (-CF3) groups are electron withdrawing groups.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the emission layer of the device of Kosuge and possess the benefits as described above taught by Kosuge.  See MPEP 2143.I.(B).

Kosuge in view of Swager does not specifically disclose an organic light-emitting element comprising an iridium complex represented by the general formula [1] as described above wherein the bidentate ligand X of the general formula [1] of Kosuge is 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
 .  However, Kosuge teaches X represents a bidentate ligand in the general formula [1] of Kosuge and may specifically be represented by a general formula [2] to [4] (¶ [0071]) which include both 
    PNG
    media_image9.png
    183
    221
    media_image9.png
    Greyscale
and
    PNG
    media_image10.png
    156
    179
    media_image10.png
    Greyscale
 (¶ [0071]).  Further, Kosuge teaches that several exemplary iridium complexes including the ligand of the general formula [1] and one acac-based ligand (diketone-based bidentate ligand) have a small molecular weight such that they can be easily subjected to sublimation purification and they have an extremely high emission quantum yield such that the incorporation of any such complex as a guest into the light-emitting layer provides an organic light-emitting element having high luminous efficiency (¶ [0138]).
Zhang teaches an electroluminescent device comprises an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises a metal complex comprising the ligand La represented by Formula 1 
    PNG
    media_image11.png
    195
    147
    media_image11.png
    Greyscale
 (¶ [0017]).  Zhang teaches the metal complex comprising the ancillary ligand La can be used as an emitter in the emissive layer of an organic electroluminescent device and that the ancillary ligand La can alter the sublimation properties of luminescent materials, improve quantum efficiency and device performance (¶ [0024]).  Zhang discloses examples of the ancillary ligand La (¶ [0083]) including La26 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
 (¶ [0083], page 10) and teaches exemplary devices comprising compounds comprising La26 (¶ [0141]–[0144]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the X bidentate ligand in the modified complex Ir-504 of Kosuge in view of Swager with the ligand of Zhang.  The motivation for doing so would have been to improve quantum efficiency and device performance, as taught by Zhang, and to improve sublimation purification, quantum yield, and luminous efficiency, as taught by Kosuge.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ancillary ligand La26 
    PNG
    media_image8.png
    236
    134
    media_image8.png
    Greyscale
, because it would have been choosing from the list of specifically disclosed ancillary ligands of Formula 1 of Zhang, which would have been a choice from a finite number of identified, predictable solutions of an ancillary ligand La for use in a metal complex in the emissive layer of an organic electroluminescent device and possessing the benefits taught by Zhang.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising ancillary ligands represented by Formula 1 of Zhang having the benefits taught by Zhang in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified compound of Kosuge in view of Swager and Zhang has the structure 
    PNG
    media_image12.png
    121
    212
    media_image12.png
    Greyscale
.

Kosuge in view of Swager and Zhang does not specifically disclose an organic light-emitting element as discussed above wherein the light-emitting layer further comprises a carbazole compound as a second host compound.  However, Kosuge teaches that the light-emitting layer may comprise a second host material (¶ [0058]) which may be a carbazole derivative (¶ [0160]).
Lee teaches an organic electroluminescent device comprising a compound represented by a Chemical Formula 1 of Lee as a host compound in the electroluminescent (EL) layer (¶ [0007], ¶ [0030]), wherein the EL layer further comprises a metal complex as the dopant (¶ [0031]–[0032]), which may be an iridium complex (¶ [0044]), and may emit red light (¶ [0047]).  Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency (¶ [0043]) and may be used to manufacture OLED devices having very superior operation life (¶ [0052]).  Lee teaches specific examples of the compound represented by the Chemical Formula 1 of Lee including compound 61 
    PNG
    media_image3.png
    367
    323
    media_image3.png
    Greyscale
 (¶ [0026], page 16), which is a carbazole derivative.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Kosuge in view of Swager and Zhang by forming the host compound in the emission layer out of the compound 61 of Lee.  One would have been motivated to do so because Kosuge teaches the light-emitting layer may comprise a host material which may be a carbazole derivative and Lee teaches a host compound that is a carbazole derivative with the benefits described above.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Lee teaches that the host material has superior conductivity and excellent stability thereby showing a characteristic of remarkably increasing its lifespan and improving luminous efficiency and may be used to manufacture OLED devices having very superior operation life (¶ [0052]) and therefore forming the host compound in the emission layer of the device of Kosuge in view of Swager and Zhang would yield the benefit of increased lifespan and improved luminous efficiency, as described above.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound 61 of Lee, because it would have been choosing from the list of compounds of the Chemical Formula 1 of Lee specifically disclosed that comprise a carbazole group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the emission layer of the organic light-emitting element of Kosuge in view of Swager and Zhang and possessing the benefits taught by Lee.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a second host compound of the Chemical Formula 1 of Lee having the benefits taught by Lee in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The light-emitting device the modified compound of Kosuge and compound 61 of Lee meets claims 1–3 and 5–20.
For example, the modified compound of Kosuge corresponds to the claimed compound 9 and is an organometallic compound represented by the claimed Formula 1 wherein:
	Y2 is C;
	ring CY12 is a C6 carbocyclic group (a benzene group);
	R1 to R5 are each hydrogen, R6 is -F, R7 to R8 are each hydrogen, A1 is an unsubstituted C2 alkyl group, A2 is an unsubstituted C1 alkyl group, A3 is an unsubstituted C2 alkyl group, A4 is an unsubstituted C2 alkyl group, A5 is an unsubstituted C1 alkyl group, A6 is an unsubstituted C2 alkyl group, A7 is hydrogen, A20 is an unsubstituted C1 alkyl group;
	d2 is an integer of 2;
	at least one of R1 to R8 is -F (namely R6), and A20 comprises neither a fluoro group (-F) nor a cyano group;
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.
The compound 61 of Lee is a second compound comprising a compound represented by the claimed Formula 2 wherein:
Ar1 is an unsubstituted C6 carbocyclic group (a benzene group);
Ar2 is a π electron-depleted nitrogen-containing C3 cyclic group (a triazine group) substituted with two R62;
Ar5 is a single bond;
n is 2;
a1 is 0 and a2 is 1 in one instance and a1 is 1 and a2 is 0 in the other instance;
ring CY2 and CY3 are each a C6 carbocyclic group (a benzene group) in each instance;
R20 and R30 are not required to be present in each instance, R61 is not required to be present, R62 is a C6 carbocyclic group (a benzene group), R65 to R66 are not required to be present;
b2 and b3 are each 0 in each instance;
R1a is not required to be present; and
	Q1 to Q9, Q11 to Q19, Q21 to Q29, and Q31 to Q39 are not required to be present.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kishino et al. US-20150303386-A1 and Kamatani et al. US-20150333279-A1 teach metal complex Ir-504 
    PNG
    media_image6.png
    297
    261
    media_image6.png
    Greyscale
 (page 24 and page 32, respectively); and
Kosuge et al. US-20150295188-A1, Kishino et al. US-20150303386-A1, and Kamatani et al. US-20150333279-A1 teach metal complex Ir-209 
    PNG
    media_image13.png
    327
    338
    media_image13.png
    Greyscale
 and Ir-211 
    PNG
    media_image14.png
    325
    288
    media_image14.png
    Greyscale
 (page 16, page 14, and pages 21-22, respectively). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        


/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786